Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 3-6, 14-15 have been cancelled.
2.	Claims 1-2, 7-13, 16-20 are allowed.
3.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 12. 
4.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a review system comprising the sample is a wafer level packaging wafer or a backend wafer; a white light source that emits an ultraviolet or deep ultraviolet wavelength, and the relay lens is configured to image the beam of light reflected by the sample to the detector through at least one of the objectives, wherein the detector converts the light beam from the relay lens into an image using a frame grabber module, and wherein the frame grabber module is synchronized with the stage; an immersion subsystem that includes a liquid supplier and a liquid remover, wherein the immersion subsystem is configured to provide a liquid from the liquid supplier between one of the objectives and the sample; and the processor is configured to perform a review of defects on the sample; in combination with the rest of the limitations of claim 1.
5.          As claim 12, the prior art of record taken alone or in combination, fails to disclose or render obvious a method comprising directing a beam of light toward a sample on a stage, wherein the sample is a wafer level packaging wafer or a backend wafer, and the beam of light is at an ultraviolet or deep ultraviolet wavelength; supplying a liquid between the sample and an optical objective by an immersion subsystem that includes a liquid supplier; imaging the beam of light reflected by the sample through at least one objective to the detector using a relay lens; converting the beam of light from the relay lens into an image using a frame grabber module, wherein the frame grabber module is synchronized with the stage, and using a processor, a review of defects on the sample; in combination with the rest of the limitations of claim 12.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
August 25, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877